Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 10-13, 49-52, 57-63, 68, 69 and 74-81 are pending in the application. Claims 1-3, 10-13, 49, 50, 69 and 74-81 are rejected. Claims 51, 52, 57-63 and 68 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of the species having the sequences listed on page 7 of the respond filed March 3rd, 2022 to prosecute the invention of Group I, claims 1-3, 10-13, 49, 50, 69 and 74-81 in the reply filed on March 3rd, 2022 is acknowledged.  The traversal is on the ground(s) that “it would not be unduly burdensome to perform a search of all of the claims together in the present application.”  This is not found persuasive because a search for an antibody is different from a search of compounds to which the antibody may bind.
The requirement is still deemed proper and is therefore made FINAL.

Claims 51, 52, 57-63 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3rd, 2022.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on March 3rd, 2022, November 9th, 2021 and November 8th, 2021.

Claim Objections
Claim 75 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only. See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 encompasses salts via the limitation “and acid salts thereof” whereas claim 1 does not encompass salts. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent It is suggested that Applicant either convert claim 3 to independent form or delete the limitation from claim 3.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

(1 of 5) Claims 1, 3 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3 and 4 of prior U.S. Patent No. 10,745,492. This is a statutory double patenting rejection. Claims 1, 3 and 4 of the patent recite the same scopes of Formula I as instant claims 1, 11 and 3, respectively. The instant claims refer to “A composition comprising a compound” whereas the claims of the patent refer to “A compound”. The instant claims, however, do not require anything beyond the compound itself and therefore any embodiment reading on the scope of the instant claims would also read on the corresponding claim of the patent and vice versa. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

(2 of 5) Claims 1-3, 10-13, 49, 50, 69 and 74-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,919,982 in view of U.S. Patent PGPub No. 2016/0282370 A1 by Valdez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to subject matter that renders instantly claimed compounds obvious. In particular, the claims of the patent are drawn to a nucleic acid that encodes an antibody that binds a compound of instant Formula I where the option for the instant variable Z is recited in claim 1 of the patent. For at least the reason that the claims of the patent refer to antibodies that comprise certain sequences, a person having ordinary skill in the art in seeking to make and use the materials of the patent would have been motivated to prepare the instantly claimed compounds of Formula I to determine if the resulting antibodies would bind to the noted compounds. Regarding instant dependent claims 2 and 3, the claims of the patent do not specifically recite what linking groups should be used; however, a person having ordinary skill in the art would have been familiar with conjugates between amino acids and analogous groups found in the variable Z for the purposes of analytical or detection methods. Valdez et al. teach conjugates between pregabalin and, for instance, label enzymes (paragraph [0015]) and further teaches analogous linkers in paragraphs [0019] and [0020]-[0031] that would additionally be embraced by instant claims 12 and 13 of either acyl groups or alkyl groups. Regarding instant claims 10 and 11, claim 1 of the 
It is noted that the instant application descends from Application Serial No. 16/414,533 that contained a restriction requirement between compounds and antibodies. Furthermore, Application Serial No. 16/723,897 was filed as a divisional of Application Serial No. 16/414,533 where the Examiner in ‘897 restricted between antibodies and nucleic acids. Furthermore, Application Serial No. 16/907,932 was filed as a divisional of the ‘897 application and pursued the non-elected subject matter from the ‘897 application. Applicant Serial No. 16/988,418 was then filed as a divisional Boehringer Ingelheim International GmbH v. Barr Laboratories Inc. 592 F3d 1340, 93 USPQ2d 1417 on page 1426:
We agree with the district court that the “as a result of” requirement must be satisfied by both the ′086 reference patent and the ′812 challenged patent. We have repeatedly held that the “as a result of” requirement applies to the challenged patent as well as the reference patent. 

The instant application would not appear to meet the requirement of having been filed “as a result of” a restriction since it is pursuing subject matter that was elected in the parent ‘553 application. For this reason, the restrictions and divisional labeling of the instant application are not deemed to preclude a double patenting rejection under 35 USC 121.

(3 of 5) Claims 1-3, 10-13, 49, 50, 69 and 74-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,717,787 in view of U.S. Patent PGPub No. 2016/0282370 A1 by Valdez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to subject matter that renders instantly claimed compounds obvious. In particular, the claims of the patent are drawn to antibodies that bind a compound of instant Formula I where the option for the instant variable Z is recited in claim 1 of the patent. For at least the reason that the claims of the patent refer to antibodies that comprise 
It is noted that the instant application descends from Application Serial No. 16/414,533 that contained a restriction requirement between compounds and antibodies. Furthermore, Application Serial No. 16/723,897 was filed as a divisional of Application Serial No. 16/414,533 where the Examiner in the ‘897 restricted between antibodies and nucleic acids. Furthermore, Application Serial No. 16/907,932 was filed as a divisional of the ‘897 application and pursued the non-elected subject matter from the ‘897 application. Applicant Serial No. 16/988,418 was then filed as a divisional application but pursued subject elected in 16/414,533. The instant application is labeled as a divisional of the ‘418 application; however, the instant application is pursuing subject that was elected in the original ‘553 application. 35 USC 121 notes that “A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference” for the purposes of double patenting. Applicant is directed to Boehringer Ingelheim International GmbH v. Barr Laboratories Inc. 592 F3d 1340, 93 USPQ2d 1417 on page 1426:
We agree with the district court that the “as a result of” requirement must be satisfied by both the ′086 reference patent and the ′812 challenged patent. We have repeatedly held that the “as a result of” requirement applies to the challenged patent as well as the reference patent. 

The instant application would not appear to meet the requirement of having been filed “as a result of” a restriction since it is pursuing subject matter that was elected in the parent ‘553 application. For this reason, the 

(4 of 5) Claims 1-3, 10-13, 49, 50, 69, 74-76 and 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,745,492 in view of U.S. Patent PGPub No. 2016/0282370 A1 by Valdez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that would either anticipate or render instantly claimed subject matter obvious. As currently drafted, instant claim 1 covers the same scope as claim 1 of the patent. The same rationale applies to instant claims 3 and 11 relative to claims 4 and 3, respectively, of the patent. Claim 3 of the patent is sub-generic to instant claim 10. Regarding instant claims 2, 3, 12 and 13, claim 2 of the patent recites linkers that would read on the scope of the instant clams. Regarding instant dependent claims 49 and 50, the claims of the patent do not specifically refer to types of compositions; however, a person having ordinary skill in the art would have been familiar with conjugates between amino acids and analogous groups found in the variable Z for the purposes of analytical or detection methods. Valdez et al. teach conjugates between pregabalin and, for instance, detectable labels (paragraph [0015]). A person having ordinary skill in the art in seeking to make and use the compounds of the patent would have been motivated to test them in liquid medium and/or prepare kits for testing and where Valdez et al. teach analogous kits on page 25 (paragraph [0413]) where the “[k]it components can be in a liquid reagent form, a lyophilized form, or attached to a solid support.” Similarly, the claims of the patent are generic to a “label enzyme” where paragraph [0032] teaches examples of label enzymes includes those recited in instant claim 10. A person having ordinary skill in the art in seeking to use the compounds of 

(5 of 5) Claims 1-3, 10-13, 49, 50, 69 and 74-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,136,412 in view of U.S. Patent PGPub No. 2016/0282370 A1 by Valdez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to subject matter that renders instantly claimed compounds obvious. In particular, the claims of the patent are drawn to methods of using antibodies that bind a compound of instant Formula I where the option for the instant variable Z is recited in claim 1 of the patent. For at least the reason that the claims of the patent refer to antibodies that comprise certain sequences, a person having ordinary skill in the art in seeking to make and use the materials of the patent would have been motivated to prepare the instantly claimed compounds of Formula I to determine if the resulting antibodies would bind to the noted compounds. Regarding instant dependent claims 2 and 3, claim 6 of the patent recites linker groups that would read on instant claims 2 and 3 as well as dependent claims 12 and 13. Regarding instant claims 10 and 11, claim 1 of the patent recites “an label enzyme” as possible groups for Z. The claims of the patent do not teach individual examples that would meet the limitations of instant claims 10 and 11. A person having ordinary skill in the art, however, would have recognized the instantly claimed options as falling with the scope of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626